Title: To George Washington from Aulay Macaulay, 6 September 1791
From: Macaulay, Aulay
To: Washington, George



Sir
Claybrook near Lutterworth, Leicestershire6th Septr 1791

I beg leave to appeal to your humanity on behalf of a poor old man in this neighbourhood whose name is Thomas Franklin—and who stands in the relation of first cousin to the late Dr Benjamin Franklin—His Father and Dr F.’s Father were Brothers—He is now in indigent circumstances—and sinking under the pressure of age and infirmities—Dr Franklin once took some notice of him tho’ he made no mention of him in his will—At the time that the Doctor first heard of his having so near a relation in Leicestershire—the poor man happened to be imprisoned for debt—but Dr F. released him—and besides other marks of kindness and generosity he took his kinsman’s daughter

under his protection—and gave her a good education—This young Lady was married by Dr Franklin’s consent to a Mr Pearce, who went to America in 1783 (his wife having died a year before) and left his Son—who was then about four years old under the care of his Grandfather Thomas Franklin—He has never heard from the Boy’s Father, but once since he left England—The letter was dated Annapolis in Maryland—July 1784—The Boy is still with his Grandfather—He has no other relation or protector in this part of the world—and when the old man dies—he will be in a very pitiable situation.
Be assured Sir such is my veneration for the memory of Benjamin Franklin—that were I in circumstances to afford effectual relief to the Old man—and to provide for the Boy—I Should not have troubled you with a representation of their case—but I have nothing more than the very limited income of a country curacy and therefore I can contribute little besides my sympathy and good wishes—I flatter myself that the American Congress would not be averse to take under their protection those poor distressed relations of their great Benefactor—and I am persuaded that an appeal to their generosity through you Sir—cannot fail of success.
I am happy Sir to embrace this opportunity of expressing my veneration for your character—and the high sense which I entertain of your distinguished services to mankind—and with best wishes for your happiness—private & public—temporal & eternal I remain Sir your most humble Servt

A. Macaulay

